UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 12-0259 (ABJ)
                                    )
FUNDS UP TO AND INCLUDING THE )
AMOUNT OF $56,634 IN U.S.           )
CURRENCY ON DEPOSIT IN              )
BANESCO INTERNATIONAL,              )
PANAMA, ACCOUNT #201000274785, )
TITLED IN THE NAME OF               )
INVERSIONES CEDENO C.A., AND/OR )
PROPERTY TRACEABLE                  )
THERETO, et al.,                    )
                                    )
                  Defendants.       )
____________________________________)

                                  MEMORANDUM OPINION

       Pending before this Court is plaintiff United States of America’s motion for partial

default judgment pursuant to Federal Rule of Civil Procedure 55(b)(2) against defendants in rem

(1) Funds Up to and Including the Amount of $113,676 in U.S. Currency on Deposit in

Credicorp Bank, Panama, Account #4010188813, Titled in the Name of Rodolfo Raschid

Velazco Kassen, and/or Property Traceable Thereto; and (2) Funds Up to and Including the

Amount of $38,000 in U.S. Currency on Deposit in Banesco S.A., Panama, Account

#120000046868, Titled in the Name of Labegar Investment, Inc., and/or Property Traceable

Thereto (collectively, “defendant bank accounts”). Pl.’s Mot. for Partial Default J. and Order of

Forfeiture [Dkt. # 45] (“Pl.’s Mot.”).

       Plaintiff filed a verified complaint in the instant case, seeking civil forfeiture of several

bank accounts pursuant to 18 U.S.C. §§ 981(a)(1)(A), 984. Compl. [Dkt. # 3]. Following the
procedures for notice by publication set forth in the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”) that govern in rem

forfeitures, plaintiff published notice of this civil forfeiture action on the government forfeiture

website, www.forfeiture.gov, for thirty consecutive days starting on November 7, 2014.

Supplemental Rule G(4)(a); Decl. of Publication [Dkt. # 42]; Pl.’s Supp. Status Report (Nov. 7,

2014) [Dkt. # 41] at 1; see also Pl.’s Mot. ¶ 6.

       Plaintiff also undertook efforts to send direct notice, as required by Supplemental Rule

G(4)(b)(iii)(A), to Rodolfo Raschid Velazco Kassen and Labegar Investment, Inc. – the only

persons or entities known to the government to have any claim or legal interest in the defendant

bank accounts – by asking Panama to restrain the funds in the defendant bank accounts and

requesting from Panama the account holder information for the bank accounts. Pl.’s Mot. ¶¶ 7–

10. Panama did restrain the funds almost two years ago, but it did not provide plaintiff with any

contact information for the account holders. Id. ¶¶ 8, 10. Plaintiff again requested contact

information for the account holders in June 2013, but it has received no response from Panama.

Id. ¶ 8. No person or entity has filed a claim to the defendant bank accounts within the time

period permitted by the Supplemental Rules, and the time for filing a claim has expired. See

Supplemental Rule G(5)(a)(ii).         The defendant bank accounts remain unclaimed and

undefended.

       Plaintiff moved for an entry of default against the defendant bank accounts, which the

Clerk of Court granted pursuant to Federal Rule of Civil Procedure 55(a) on January 21, 2015,

see Clerk’s Entry of Default [Dkt. # 44], and plaintiff then moved this Court to enter a default

judgment. Pl.’s Mot. After a default has been entered, a court may enter a default judgment

order pursuant to Rule 55(b)(2). “The determination of whether default judgment is appropriate



                                                   2
is committed to the discretion of the trial court.” Int’l Painters & Allied Trades Indus. Pension

Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C. 2008), citing Jackson v. Beech,

636 F.2d 831, 836 (D.C. Cir. 1980). Upon entry of default by the clerk of the court, the

“defaulting defendant is deemed to admit every well-pleaded allegation in the complaint.” Int’l

Painters & Allied Trades Indus. Pension Fund v. RW Amrine Drywall Co., Inc., 239 F. Supp. 2d

26, 30 (D.D.C. 2002) (citation omitted).       “Although the default establishes a defendant’s

liability, the court is required to make an independent determination of the sum to be awarded

unless the amount of damages is certain.” Id. (citations omitted). Accordingly, when moving for

a default judgment, the plaintiff must prove its entitlement to the amount of monetary damages

requested. Id. (citation omitted). “In ruling on such a motion, the court may rely on detailed

affidavits or documentary evidence to determine the appropriate sum for the default judgment.”

Id. (citation omitted).

        Here, plaintiff has shown that it is entitled to an entry of default judgment against the

defendant bank accounts and an order of forfeiture with respect to the funds and interest accrued

in those accounts. Plaintiff’s verified complaint establishes the facts necessary to support a civil

forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A), 984, and plaintiff has demonstrated that it has

satisfied all the procedural requirements set forth in the Supplemental Rules. It is true that

plaintiff was not able to provide direct notice to Kassen and Labegar Investment. Pl.’s Mot. ¶ 7.

However, plaintiff undertook efforts to provide notice of the civil forfeiture action “by means

reasonably calculated to reach the potential claimant[s],” as required by Supplemental Rule

G(4)(b)(iii)(A), by having Panama restrain the accounts, attempting to obtain the account

holders’ contact information, and posting public notice of the forfeiture action on the government

forfeiture website. Id. ¶¶ 6–10. The Court finds that these efforts to notify Kassen and Labegar



                                                 3